LILY JACKSON, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 440, 2009.
Supreme Court of Delaware.
Submitted: September 15, 2009.
Decided: September 18, 2009.

ORDER
RANDY J. HOLLAND, Justice.
This 18th day of September 2009, the Court has considered the Clerk's notice to show cause that was sent to the appellant by certified mail on August 28, 2009. The Clerk's notice directed that the appellant show cause why her appeal should not be dismissed as untimely filed. The appellant has not responded to the notice to show cause. The appellant's failure to respond to the notice to show cause is deemed to be her consent to the dismissal of this appeal.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.